                                           Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        UNITED STATES OF AMERICA,
                                  10                                                       Case No. 18-cr-00597-RS-1
                                                       Plaintiff,
                                  11
                                                v.                                         ORDER GRANTING RENEWED
                                  12                                                       MOTION FOR RELEASE
Northern District of California
 United States District Court




                                        TRENTON ROBINSON,
                                  13
                                                       Defendant.
                                  14

                                  15                                         I. INTRODUCTION

                                  16          Defendant Trenton Robinson makes a renewed motion for a sentence reduction and

                                  17   immediate release under 18 U.S.C. § 3582(c), again citing his health conditions and the risks

                                  18   presented by the COVID-19 pandemic. Robinson made a similar motion last month, which was

                                  19   denied. Since then, however, Robinson has exhausted administrative remedies as required by the

                                  20   statute, and the coronavirus situation at USP Lompoc, where Robinson is presently incarcerated,

                                  21   has worsened. He has also supplemented his latest motion with additional details on his health

                                  22   conditions that allegedly put him at increased risk. Although it opposed Robinson’s prior motion,

                                  23   the government does not take a position on the merits of the present motion. For the reasons set

                                  24   forth below, Robinson’s renewed motion for compassionate release is granted.

                                  25                                          II. BACKGROUND

                                  26          Robinson is currently serving a 15-month prison sentence after pleading guilty to mail

                                  27   fraud, 18 U.S.C. § 1341, and filing a false tax return, 26 U.S.C. § 7206(1). He admitted to his

                                  28   involvement in an elaborate kickback and embezzlement scheme, through which he defrauded his
                                           Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 2 of 6




                                   1   former employer, Ross Stores, of over $1.1 million. He received a reduced sentence at the

                                   2   government’s recommendation, due to his early acceptance of responsibility and his substantial

                                   3   cooperation which aided the government in prosecuting his co-defendants.

                                   4          Robinson began his prison term on November 18, 2019, and his anticipated last day of

                                   5   official incarceration, factoring in good time credit, is December 11, 2020. Moreover, his

                                   6   estimated release to a halfway house is in September or October of this year. Therefore, if not

                                   7   granted early release, Robinson would have an additional four to five months in prison.

                                   8          On March 21, 2020, Robinson filed a motion requesting a reduction in his sentence and his

                                   9   immediate release due to the coronavirus pandemic and his severe psoriasis, which Robinson

                                  10   argued puts him at heightened risk. The government opposed the motion for three reasons. First,

                                  11   it claimed Robinson waived the right to seek compassionate release under the terms of his plea

                                  12   agreement. Second, it argued Robinson had failed first to pursue administrative remedies by
Northern District of California
 United States District Court




                                  13   seeking a sentence reduction from the Bureau of Prisons (“BOP”). Third, according to the

                                  14   government, the risks posed by COVID-19 at Lompoc (then entirely hypothetical), did not

                                  15   constitute an “extraordinary and compelling reason” for a reduction in Robinson’s case, psoriasis

                                  16   notwithstanding. The Court denied Robinson’s motion, agreeing with the government on the

                                  17   second and third arguments, without reaching the first.

                                  18          On April 22, 2020, Robinson filed this renewed motion for compassionate release. He

                                  19   highlights that, since his prior motion was filed, Lompoc Prison has gone from having no

                                  20   confirmed cases of COVID-19 to, according to some, being among the worst coronavirus hotspots

                                  21   in the nation. See Richard Winton, “Coronavirus outbreak at Lompoc prison is the worst in the

                                  22   nation: 69 inmates, 25 staff infected,” L.A. Times (Apr. 16, 2020),

                                  23   https://www.latimes.com/california/story/2020-04-16/coronavirus-outbreak-at-lompoc-federal-

                                  24   prison-is-worst-in-nation-with-69-inmates-25-staff-infected. Furthermore, following the denial of

                                  25   his prior motion, Robinson submitted a written request to the BOP to allow him to serve the

                                  26   remainder of his sentence under home confinement. That request was denied, and thirty days have

                                  27

                                  28                                                             ORDER GRANTING RENEWED MOT. FOR RELEASE
                                                                                                              CASE NO. 18-cr-00597-RS-1
                                                                                        2
                                           Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 3 of 6




                                   1   since elapsed since Robinson filed his request. Robinson’s renewed motion also provides greater

                                   2   detail on his health conditions.

                                   3          Asked to respond, the government took no official position on the merits of this renewed

                                   4   motion. It did, however, request that, should the Court grant the motion, Robinson be required to

                                   5   quarantine for 14 days at Lompoc prior to his release.

                                   6                                        III. LEGAL STANDARD

                                   7          Under section 3582, as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

                                   8   (Dec. 21, 2018), a court may modify a defendant’s sentence “upon motion of the defendant after

                                   9   the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring

                                  10   a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

                                  11   warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a

                                  12   motion, a court may modify a defendant’s sentence “after considering the factors set forth in §
Northern District of California
 United States District Court




                                  13   3553(a) to the extent applicable” if it finds “extraordinary and compelling reasons warrant such a

                                  14   reduction” and “such a reduction is consistent with applicable policy statements issued by the

                                  15   Sentencing Commission.” Id. § 3582(c)(1)(A)(i). The relevant Sentencing Commission policy

                                  16   statement sets forth several “extraordinary and compelling reasons.” U.S. Sentencing Guidelines,

                                  17   § 1B1.13(1)(A) & cmt. 1. One of these conditions is whether the defendant is “suffering from a

                                  18   serious physical or medical condition . . . that substantially diminishes the ability of the defendant

                                  19   to provide self-care within the environment of a correctional facility and from which he or she is

                                  20   not expected to recover.” Id. § 1B1.13 cmt. 1(A)(ii). The Commission also requires the defendant

                                  21   not pose a danger to the safety of the community. Id. § 1B1.13(2).

                                  22                                            IV. DISCUSSION

                                  23          As the government concedes, 30 days have elapsed since Robinson requested relief from

                                  24   the Warden at Lompoc, so Robinson has satisfied the administrative exhaustion requirement. 18

                                  25   U.S.C. § 3582(c)(1)(A). Likewise, the government appears to have waived its prior argument that

                                  26   Robinson’s plea agreement prohibits a motion for compassionate release. Therefore, the renewed

                                  27

                                  28                                                               ORDER GRANTING RENEWED MOT. FOR RELEASE
                                                                                                                CASE NO. 18-cr-00597-RS-1
                                                                                          3
                                            Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 4 of 6




                                   1   motion hinges on whether the risks presented by COVID-19, coupled with Robinson’s health

                                   2   conditions, constitute “extraordinary and compelling reasons” for his release.

                                   3            Lompoc Prison is currently battling one of the most serious COVID-19 outbreaks in the

                                   4   nation. On March 24, 2020, when Robinson’s prior motion was denied, Lompoc did not have a

                                   5   single confirmed coronavirus case. As of one week ago, however, there were nearly 100

                                   6   confirmed coronavirus cases, and there has already been one inmate death. See Ashton McIntyre,

                                   7   “Nearly 100 cases of coronavirus reported at Lompoc Prison, prison officials seek more help,”

                                   8   KSBY News (Apr. 21, 2020), https://www.ksby.com/news/coronavirus/nearly-100-cases-of-

                                   9   coronavirus-reported-at-lompoc-prison-prison-officials-seek-more-help. The situation at Lompoc

                                  10   has drawn national media attention, and California’s two United States Senators have repeatedly

                                  11   called on the BOP to take additional emergency measures to slow the spread of the virus at the

                                  12   facility. Id.
Northern District of California
 United States District Court




                                  13           Moreover, Robinson’s significant health problems over the past four months suggest he is

                                  14   particularly vulnerable. Although the prior order emphasized that psoriasis was not, on its own, a

                                  15   widely-recognized risk factor, Robinson’s latest motion elaborates on just how severe his psoriasis

                                  16   is. As reflected in Robinson’s official BOP medical records (not included in his prior motion),

                                  17   just weeks before the coronavirus pandemic hit the United States, Robinson’s treating physician

                                  18   “expressed concern about [Robinson] having a high mortality risk” due to his severe psoriatic flare

                                  19   ups. ECF No. 30-2, at 2. Moreover, because of its severity, Robinson’s plaque psoriasis has

                                  20   required treatment with immunosuppressant medications—prednisone and adalimumab. The

                                  21   National Psoriasis Foundation Medical Board has warned that individuals like Robinson with

                                  22   severe forms of psoriasis requiring immunosuppressive therapies may be at greater risk of

                                  23   infection. National Psoriasis Foundation, Coronavirus Concerns? NPF Medical Board COVID-19

                                  24   Recommendations for Patients with Psoriatic Disease,

                                  25   https://www.psoriasis.org/advance/coronavirus (last accessed April 26, 2020). Robinson also

                                  26   suffers from hypertension, which the Centers for Disease Control and Prevention (“CDC”) have

                                  27   identified as another risk factor for severe COVID-19 complications. CDC, Groups at Higher

                                  28                                                             ORDER GRANTING RENEWED MOT. FOR RELEASE
                                                                                                              CASE NO. 18-cr-00597-RS-1
                                                                                        4
                                            Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 5 of 6




                                   1   Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                   2   precautions/groups-at-higher-risk.html (last accessed April 26, 2020). In short, the critical

                                   3   situation at Lompoc, combined with Robinson’s immunosuppressant prescriptions and

                                   4   compromised health generally, constitute “extraordinary and compelling reasons” that justify his

                                   5   immediate release.

                                   6          The section 3553(a) sentencing factors also support Robinson’s release. Indeed, one such

                                   7   factor is “the need for the sentence imposed . . . to provide the defendant with . . . medical care . . .

                                   8   in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). He is unlikely to be able to get the

                                   9   medical care he needs at Lompoc in the midst of the pandemic. See Lisa Freeland et al., “We’ll

                                  10   See Many More Covid-19 Deaths in Prisons if Barr and Congress Don’t Act Now,” Wash. Post

                                  11   (Apr. 6, 2020), https://www.washingtonpost.com/opinions/2020/04/06/covid-19s-threat-prisons-

                                  12   argues-releasing- at-risk-offenders/ (discussing “wholly inadequate medical care” in federal
Northern District of California
 United States District Court




                                  13   prisons). Adequately caring for someone on immunocompromising medications like Robinsons

                                  14   entails reducing that individual’s risk of exposure to COVID-19; keeping Robinson at Lompoc is

                                  15   not the “most effective manner” of mitigating that risk.

                                  16          Lastly, although he pled guilty to serious crime, Robinson is a non-violent offender whose

                                  17   early release will not endanger the community. See U.S. Sentencing Guidelines, § 1B1.13(2).

                                  18   This was his first offense, and he presents a very low likelihood of recidivism. See U.S.

                                  19   Sentencing Comm’n, Measuring Recidivism: The Criminal History Computation of the Federal

                                  20   Sentencing Guidelines.

                                  21          Congress has entrusted the courts with imposing sentences “sufficient but not greater than

                                  22   necessary.” 18 U.S.C. § 3553(a). Given the extraordinary circumstances of Robinson’s case,

                                  23   there is a real possibility that, were he to stay at Lompoc to complete the final months of his

                                  24   sentence, his health could be severely impacted. This outcome would so greatly exceed “just

                                  25   punishment for [his] offense” that the Court cannot tolerate the risk. See Federal BOP, COVID-

                                  26   19, https://www.bop.gov/coronavirus/ (last accessed April 26, 2020). Moreover, as depicted in the

                                  27   exhibits accompanying Robinson’s renewed motion, Robinson has already suffered a great deal

                                  28                                                                ORDER GRANTING RENEWED MOT. FOR RELEASE
                                                                                                                 CASE NO. 18-cr-00597-RS-1
                                                                                           5
                                           Case 3:18-cr-00597-RS Document 33 Filed 04/27/20 Page 6 of 6




                                   1   during his short time at Lompoc. He was hospitalized twice, was repeatedly unable to procure

                                   2   essential medications which led to severe discomfort, and spent the last six weeks worrying

                                   3   whether his compromised immune system could withstand the virus that has infected so many of

                                   4   his fellow inmates. His immediate release in these exceptional circumstances will in no way

                                   5   undermine the sentencing objectives espoused in 18 U.S.C. § 3553(b).

                                   6                                          V. CONCLUSION

                                   7          For the reasons set forth above, the motion for immediate release is granted, and the BOP

                                   8   is directed to release Robinson immediately. His sentence of imprisonment is modified to time

                                   9   served. However, the remaining portion of the original term of imprisonment (as calculated by the

                                  10   BOP), shall be served as supervised release with the special condition that Robinson shall be

                                  11   subject to home confinement at his parents’ home in Signal Hill, California during this period.

                                  12   Robinson shall then complete the three-year term of supervised release imposed in the original
Northern District of California
 United States District Court




                                  13   sentence. Upon his release and during his term of home confinement, Robinson will satisfy the

                                  14   14-day self-quarantine requirement. The government shall serve a copy of this order on the

                                  15   Warden at Lompoc Prison forthwith.

                                  16

                                  17   IT IS SO ORDERED.

                                  18

                                  19   Dated: April 27, 2020

                                  20                                                   ______________________________________
                                                                                       __
                                                                                        _____________ ___________________
                                                                                                      __               __________
                                                                                       RICHARD SEEBORG
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                             ORDER GRANTING RENEWED MOT. FOR RELEASE
                                                                                                              CASE NO. 18-cr-00597-RS-1
                                                                                        6
